       Case 2:19-cv-00458-DMC Document 27 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUPREE LAMONT ADKINS,                             No. 2:19-CV-0458-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for reconsideration (ECF No. 26)

19   of the Court’s July 21, 2020 order.

20                  On July 21, 2020, the Court found that plaintiff’s second amended complaint, ECF

21   No. 23, and supplemental complaint, ECF No. 24, did not conform to the required pleading

22   standards under Rule 8 of the Federal Rules of Civil Procedure. Specifically, the Court stated that:

23                                 . . .Rule 8 requires a complaint contain a short and plain
                    statement of the claim. Plaintiff’s second amended complaint is generally
24                  incoherent and difficult to decipher across its fifty-five pages of
                    allegations. Additionally, it refers to nearly 170 pages of attached
25                  documents which purportedly support the factual allegations against the
                    defendants. Plaintiff references the attached exhibits in their entirety,
26                  which tend to be lengthy themselves and include their own exhibits,
                    rendering plaintiff’s allegations indefinite. Furthermore, plaintiff’s
27                  supplemental complaint is ambiguous as to whether it attempts to bring a
28   ///
                                                        1
       Case 2:19-cv-00458-DMC Document 27 Filed 08/12/20 Page 2 of 2

 1                  separate § 1983 claim or supplement a claim stated in the second amended
                    complaint.
 2
                    ECF No. 25, pg. 2.
 3

 4                  In response, plaintiff submitted this motion for reconsideration. Specifically,

 5   plaintiff wishes to dismiss his supplemental complaint and proceed on his second amended

 6   complaint. See ECF No. 26, pg. 1. Accordingly, the Court construes plaintiff’s motion as a

 7   motion to withdraw the supplemental complaint. So construed, plaintiff’s motion is granted and

 8   the Clerk of the Court is directed to mark plaintiff’s supplemental complaint, ECF No. 24, as

 9   withdrawn.

10                  However, plaintiff is also notified that his second amended complaint, even

11   proceeding on its own, violates Rule 8 of the Federal Rules of Civil Procedure for the reasons

12   previously outlined. Therefore, plaintiff is still required to file a third amended complaint

13   pursuant to the Court’s July 21, 2020 order. Plaintiff is warned that failure to file an amended

14   complaint within the time provided may result in dismissal of this action for lack of prosecution

15   and failure to comply with court rules and orders. See Local Rule 110.

16                  IT IS SO ORDERED.

17

18   Dated: August 11, 2020
                                                            ____________________________________
19                                                          DENNIS M. COTA
                                                            UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                        2
